 
 
I 
111th CONGRESS 1st Session 
H. R. 1041 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2009 
Mr. Melancon introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To direct the Secretary of the Interior to study the suitability and feasibility of designating sites in the Lower Mississippi River Area in the State of Louisiana as a unit of the National Park System, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Lower Mississippi River National Historic Site Study Act of 2009. 
2.FindingsCongress finds that— 
(1)the Lower Mississippi area located south of New Orleans, Louisiana, which is known as Plaquemines Parish, has great historical significance; 
(2)from the earliest Spanish explorers traveling along the banks of the Lower Mississippi River in the 1500s, to Robert de LaSalle claiming all of the land drained by the Lower Mississippi River in 1682, to the petroleum, fisheries, and transportation industries of today, the area is one of the most unique areas in the continental United States; 
(3)while, in 1699, the area became the site of the first fortification on the Lower Mississippi River, known as Fort Mississippi, it has since been home to 10 different fortifications, more than a dozen light houses, and several wildlife refuges, quarantine stations, and pilot stations; 
(4)of particular interest to the area are— 
(A)Fort St. Philip, originally built in 1749, at which, during the Battle of New Orleans, the British navy was blocked from going up river and a victory for the Colonial Army was ensured; and 
(B)Fort Jackson, built across from Fort St. Philip at the request of General Andrew Jackson and partially constructed by famous local Civil War General P.G.T. Beauregard, which was the site of the famous Civil War battle known as the Battle of the Forts, which is also referred to as the night the war was lost; 
(5)the area is— 
(A)at the end of the longest continuous river road and levee system in the United States; and 
(B)a part of the River Road highway system; 
(6)lower Plaquemines Parish is split down the middle by the Mississippi River, surrounded on 3 sides by the Gulf of Mexico, and crossed by numerous bayous, canals, and ditches; 
(7)Fort Jackson and Fort St. Philip are located on— 
(A)an ancient Head of Passes site; and 
(B)1 of the most historic areas on the Lower Mississippi River known as Plaquemines Bend; 
(8)the modern Head of Passes is only 21 miles south of Fort Jackson and Fort St. Philip where the Mississippi River splits into a bird foot delta to travel the last 20 miles to the Gulf of Mexico; 
(9)there are numerous geological features that are unique to a large river mouth or delta that could make a national park in the area a particularly intriguing attraction; 
(10)the coastal erosion, subsidence, river hydraulics, delta features, fresh, salt, and brackish water marshes, and other unique features of the area could be an effective classroom for the public on the challenges of protecting our river and coastal zones; 
(11)the area includes the beginning of the Mississippi River flyway, which is— 
(A)1 of the most pristine eco-sites in the United States; and 
(B)the site of 2 national wildlife refuges and 1 State wildlife refuge; 
(12)the area is culturally diverse in history, population, industry, and politics; 
(13)many well-known characters lived or performed deeds of great notoriety in the area; 
(14)in the area, Creoles, Europeans, Indians, Yugoslav, African-Americans, and Vietnamese all worked together to weave an interesting history of survival and success in a very treacherous environment; 
(15)the area has tremendous tourism potential, particularly for historical tourism and eco-tourism, because of the location, pristine ecosystems, and past indifference of the local government to promote tourism in the area; and 
(16)since Hurricane Katrina, the local government in the area has— 
(A)passed a resolution strongly supporting a national park study; and 
(B)shown an interest in developing tourism in the area. 
3.DefinitionsIn this Act: 
(1)Study area 
(A)In generalThe term Study Area means the Lower Mississippi River area in the State of Louisiana. 
(B)InclusionsThe term Study Area includes Fort St. Philip and Fort Jackson, the Head of Passes, and any related and supporting historical, natural, cultural, and recreational resources located in Plaquemines Parish, Louisiana. 
(2)SecretaryThe term Secretary mean the Secretary of the Interior, acting through the Director of the National Park Service. 
4.Study 
(a)In generalNot later than 18 months after funds are made available for this Act, the Secretary, in consultation with the State of Louisiana and interested groups and organizations, shall complete a special resource study that— 
(1)evaluates— 
(A)the national significance of the Study Area; and 
(B)the suitability and feasibility of designating the Study Area as a unit of the National Park System, to be known as the Lower Mississippi River National Park; 
(2)includes cost estimates for the acquisition, development, operation, and maintenance of the Study Area; and 
(3)identifies alternatives for management, administration, and protection of the Study Area. 
(b)CriteriaIn conducting the study under subsection (a), the Secretary shall use the criteria for the study of areas for potential inclusion in the National Park System under section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)). 
5.ReportOn completion of the study under section 4, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes— 
(1)the findings and conclusions of the study; and 
(2)any recommendations of the Secretary. 
6.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act. 
 
